Citation Nr: 1501806	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post ganglion cyst excision, right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  The transcript of the hearing has been associated with the Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain a new VA examination.  The most recent VA examination to assess the Veteran's right wrist was in July 2012.  The Veteran indicated at the November 2014 Board hearing that her condition has worsened since the last examination.  At the examination, it was noted that the Veteran reported "difficulty grasping objects" and often dropped things due to numbness in her right hand.  She denied any right wrist pain or tingling in her right hand.  At the Board hearing, she indicated that she experiences numbness and the sensation of "pins and needles" sticking her.  She also indicated that her hand will "lock up."  She also said that the pain has worsened since the last examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of her right wrist condition.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted, including range of motion studies in degrees, and any consultations deemed necessary should be accomplished.

The examiner must identify and, to the extent possible, separately describe all manifestations of the Veteran's service-connected disability.  The examiner should also determine the nature, extent, and etiology of any other disability which may be found involving the Veteran's right wrist disability.  For any other disability so identified, the examiner should opine as to whether it is as likely as not caused or aggravated by the Veteran's service-connected right wrist disability.

The examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above action, the claim must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




